DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the two Information Disclosure Statements (IDS) filed on 06 April 2020.  Copies of the portions of both the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
Specification
The first paragraph of the specification is objected to because it does not indicate the current status of U.S. Pat. Appl. Ser. No. 14/495,644.  Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the American Invents Act (AIA ) as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) to 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . 
The USPTO website (www.uspto.gov/patent/patents-forms) contains terminal disclaimer forms that may be used.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online and an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective 01 January 1994, a registered attorney or agent of record may sign a terminal disclaimer and a terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).  Finally, a terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 30, 31, 33, 34, 36 to 44, and 72 to 78 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 to 21 of Tempelman et al.
The claims in Tempelman et al. are directed to a system for gas treatment of a cell implant, the system comprising:  (a) an electrochemical device configured to output a first gas from a first outlet and a second gas from a second outlet, wherein the first gas and the second gas are different from one another; (b) an implantable cell container comprising a first chamber configured to receive cells; (c) a first gas conduit comprising a first end and a second end, the first end of the first gas conduit being fluidly coupled to the first outlet of the electrochemical device, the second end of the first gas conduit being configured to deliver the first gas to the first chamber of the implantable cell container; and (d) a second gas conduit comprising a first end and a second end, the first end of the second gas conduit being fluidly coupled to the second outlet of the electrochemical device, the second end of the second gas conduit being configured to deliver the second gas to the first chamber of the implantable cell container and disposed outside of the implantable cell container.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in Tempelman et al. would render obvious the claims in the instant invention because all of the instantly claimed limitations are also claimed in Tempelman et al.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799